HERSEY, Judge.
Gary Robin Eaton was convicted by a jury of the crime of armed robbery. He appeals the conviction and sentence.
The evidence of guilt was overwhelming and with the one exception that we treat here the points raised by Eaton on appeal are without merit.
The trial court denied appellant’s request that an instruction on the maximum and minimum penalties be read to the jury. This was error. Tascano v. State, 393 So.2d *375540 (Fla.1981). Further the harmless error doctrine cannot be applied. Murray v. State, 408 So.2d 417 (Fla.1981).
Accordingly, we reverse the conviction and remand the cause for a new trial in accordance with Tascano, supra.
REVERSED AND REMANDED.
LETTS, C. J., and HURLEY, J., concur.